Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-13, and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 15-20 of claim 1, it is taught that when the sensed humidity is within the target humidity range, temperature is controlled “primarily with the speed the fan” and when it is outside the range, temperature is controlled “primarily with the speed of the compressor”.  As both the fan speed and compressor speed both affect the temperature in the conditioned space and both devices are operated in both modes of operation, it is not clear what is meant for one or the other to be “primarily” used to control temperature.  This teaching may be interpreted as indicating that the primary speed is increased to control the temperature while the other speed is reduced, that the primary speed is controlled to vary with temperature while the other speed is held constant, that the primary speed is controlled in a way that causes a greater impact on the temperature than the other speed, that the primary speed is controlled to be greater than the other speed, or some other meaning and it cannot be positively determined which of these interpretations would or would not be within the scope of the instant independent claim.  While the specification teaches this limitation in ¶¶ 42-43, the use of one of the speeds “primarily” is only taught in these passages to improve the efficiency of the system and there is no teaching or suggestion as to what control would or wouldn’t qualify as “primarily” controlling temperature with one of the speeds.  For these reasons, the scope of claim 1 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
Independent claims 13 and 20 include equivalent teachings to claim 1 and are rejected for the same reasons set forth above.
Dependent claims 2, 6-12, and 16-19 are rejected as depending upon rejected base claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2017/0234564 A1 to Goel et al.

    PNG
    media_image1.png
    463
    671
    media_image1.png
    Greyscale

Goel teaches limitations from claim 1 in fig. 2A, shown above, and fig. 5, shown below, a variable speed vapor compression system, comprising: 
a compressor (“variable-speed compressor 140”); 
a first heat exchanger (“condenser coil 142”) connected to the compressor (140); 
an expansion valve (“metering device 202”, taught in ¶ 30 to be “for example, a thermostatic expansion valve”) connected to the first heat exchanger (142); 
a second heat exchanger (“evaporator coil 130”) connecting the expansion valve (202) to the compressor (140); 
a fan (“variable-speed circulation fan 110”) associated with the second heat exchanger; 
a variable speed drive operably connected to the compressor (as taught in ¶ 22, the compressor 140 is “a variable-speed compressor” and as taught in ¶ 45, the compressor 140 receives signals from the controller 150 to cause it to be driven at different speeds), and 
a controller (HVAC controller 150) operatively connected to the compressor (140, by a “a wired connection or a wireless connection” to send signal 294 as taught in ¶ 40)  and the fan (110, by a “wired connection or wireless connection” to send signal 272 as taught in ¶ 39), the controller responsive to instructions to: 
receive a target humidity range for a conditioned space (enclosed space 101 has a setpoint humidity, taught in ¶ 45 to be embodied as “an acceptable humidity percentage range”, which defines at least three possible target ranges for control operations of “below the minimum limit of the acceptable humidity percentage range”, “between the minimum limit and the maximum limit of the acceptable humidity percentage range”, and “above the maximum limit of the acceptable humidity range”); 
receive a sensed humidity for the conditioned space (from “a relative humidity sensor 290 [which] is disposed in the enclosed space 101” as taught ¶ 45); 
compare the sensed humidity to the target humidity range (¶ 45 further teaches the controller making “a determination that the measured relative humidity of the enclosed space 101 exceeds a maximum humidity threshold of the acceptable humidity percentage range”, thus teaching such a comparison); and 
vary speed of both the fan and the compressor based on the comparison of the sensed humidity and the target humidity range (based on the comparison discussed above, “the HVAC controller 150 transmits a signal 294 to the variable-speed compressor 140 to increase a speed of the variable-speed compressor 140” as taught in ¶ 45.”  Further, ¶ 50 teaches changes to the speed of the circulation fan (steps 314 and 316 being made based on an optimum evaporator temperature which is based on a relative humidity percentage in comparison to a pre-determined desired relative humidity in step 310.)
wherein the instructions cause the variable speed drive (of compressor 140) to reduce compressor speed (at step 512) when the sensed humidity is within the target humidity range (as shown fig. 5 and as taught in ¶ 59, when the measured humidity is in a range of “below the minimum humidity threshold of the acceptable humidity percentage range” at step 510, the controller 150 performs step 512 to decrease the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the fan (as taught in ¶ 51, the fan speed is varied based on the temperature of refrigerant in the distributor line, thus controlling the exchange of heat between this refrigerant and the air in the conditioned space)
(Regarding the teaching of the temperature being controlled “primarily with the speed of the fan”, it is noted that the speed of the compressor 140 is reduced in step 512, leaving the speed of the fan 111 being controlled based on the temperature of refrigerant to control the temperature of air in the conditioned space.  This function falls within the scope of the claimed limitations and thus Goel is found to anticipate this limitation.)

    PNG
    media_image2.png
    709
    524
    media_image2.png
    Greyscale

wherein the instructions cause the variable speed drive to increase compressor speed when the sensed humidity is outside of the target humidity range (as shown in fig. 5, and taught in ¶ 60, if the measured humidity is “above the maximum humidity threshold of the acceptable humidity percentage range” and thus outside both the “below the lower limit” range, and the “between the lower and upper limits” range relative to the acceptable humidity percentage range as determined in step 514, the controller 150 performs step 516 to increase the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the compressor (as taught in ¶ 32, the speed of the compressor varies to control the conditions of refrigerant supplied to exchange heat with the air, including at the reheat coil 266/226 (Goel uses both numbers for this element), thus controlling the temperature of air in the supply duct 256 and thus the conditioned space.)
(Regarding the teaching of the temperature being controlled “primarily with the speed of the compressor”, it is noted that the speed of the compressor 140 is increased in step 516, making it “primary” in the control of the air temperature.  This function falls within the scope of the claimed limitations and thus Goel is found to anticipate this limitation.)

Goel teaches limitations from claim 2, the vapor compression system as recited in claim 1, wherein the first heat exchanger (142) comprises a condenser (condenser coil 142 as taught in ¶ 22), wherein the second heat exchanger (130) comprises an evaporator (evaporator coil 130 as taught in ¶ 22). 

Goel teaches limitations from claim 6, the vapor compression system as recited in claim 1, further comprising a variable speed drive operably connected to the fan (as taught in ¶ 22, the fan 110 is “a variable-speed circulation fan” and as taught in ¶ 51, the fan 110 receives signals from the controller 150 to cause it to be driven at different speeds).

Regarding the limitations of claim 13, refer to the above rejection of claim 1.  It is noted that although claim 1 is drawn to a system and claim 13 is drawn to a method, the discussion provided above with regard to the system of claim 1 and particularly to its control is sufficient to demonstrate Goel’s anticipation of the method of claim 13.

Goel teaches limitations from claim 20, a computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations (as taught in ¶ 24, the controller 150 of Goel includes a processor and a memory for performing the control of Goel’s invention) comprising: 
receive a target humidity range for a conditioned space (enclosed space 101 has a setpoint humidity, taught in ¶ 45 to be embodied as “an acceptable humidity percentage range”, which defines at least three possible target ranges for control operations of “below the minimum limit of the acceptable humidity percentage range”, “between the minimum limit and the maximum limit of the acceptable humidity percentage range”, and “above the maximum limit of the acceptable humidity range”); 
receive a sensed humidity for the conditioned space (from “a relative humidity sensor 290 [which] is disposed in the enclosed space 101” as taught ¶ 45); 
compare the sensed humidity to the target humidity range (¶ 45 further teaches the controller making “a determination that the measured relative humidity of the enclosed space 101 exceeds a maximum humidity threshold of the acceptable humidity percentage range”, thus teaching such a comparison); and 
vary speed of both a fan and a compressor based on a comparison of the sensed humidity and the target humidity range (based on the comparison discussed above, “the HVAC controller 150 transmits a signal 294 to the variable-speed compressor 140 to increase a speed of the variable-speed compressor 140” as taught in ¶ 45.”  Further, ¶ 50 teaches changes to the speed of the circulation fan (steps 314 and 316 being made based on an optimum evaporator temperature which is based on a relative humidity percentage in comparison to a pre-determined desired relative humidity in step 310.)
wherein varying speed of both the fan and the compressor includes reducing compressor speed (at step 512) when the sensed humidity is within the target humidity range (as shown fig. 5 and as taught in ¶ 59, when the measured humidity is in a range of “below the minimum humidity threshold of the acceptable humidity percentage range” at step 510, the controller 150 performs step 512 to decrease the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the fan (as taught in ¶ 51, the fan speed is varied based on the temperature of refrigerant in the distributor line, thus controlling the exchange of heat between this refrigerant and the air in the conditioned space)
(Regarding the teaching of the temperature being controlled “primarily with the speed of the fan”, it is noted that the speed of the compressor 140 is reduced in step 512, leaving the speed of the fan 111 being controlled based on the temperature of refrigerant to control the temperature of air in the conditioned space.  This function falls within the scope of the claimed limitations and thus Goel is found to anticipate this limitation.)
wherein varying speed of both the fan and the compressor includes increasing compressor speed when the sensed humidity is outside of the target humidity range (as shown in fig. 5, and taught in ¶ 60, if the measured humidity is “above the maximum humidity threshold of the acceptable humidity percentage range” and thus outside both the “below the lower limit” range, and the “between the lower and upper limits” range relative to the acceptable humidity percentage range as determined in step 514, the controller 150 performs step 516 to increase the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the compressor (as taught in ¶ 32, the speed of the compressor varies to control the conditions of refrigerant supplied to exchange heat with the air, including at the reheat coil 266/226 (Goel uses both numbers for this element), thus controlling the temperature of air in the supply duct 256 and thus the conditioned space.)
(Regarding the teaching of the temperature being controlled “primarily with the speed of the compressor”, it is noted that the speed of the compressor 140 is increased in step 516, making it “primary” in the control of the air temperature.  This function falls within the scope of the claimed limitations and thus Goel is found to anticipate this limitation.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Additional grounds of rejection of claims 1, 2, 6, 13 and 20 are presented below in response to the limitations added to the independent claims by amendment (particularly regarding one speed being used “primarily” in each mode).  The inclusion of these additional grounds of rejection demonstrate these limitations to be unpatentable as non-obvious even given a different interpretation of the amended independent claims.

Claims 1, 2, 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goel in view of US Patent No. 5,203,179 to Powell and US Publication No. 2008/0104987 A1 to Carlsen et al.

Goel teaches limitations from claim 1 in fig. 2A, shown above, and fig. 5, shown below, a variable speed vapor compression system, comprising: 
a compressor (“variable-speed compressor 140”); 
a first heat exchanger (“condenser coil 142”) connected to the compressor (140); 
an expansion valve (“metering device 202”, taught in ¶ 30 to be “for example, a thermostatic expansion valve”) connected to the first heat exchanger (142); 
a second heat exchanger (“evaporator coil 130”) connecting the expansion valve (202) to the compressor (140); 
a fan (“variable-speed circulation fan 110”) associated with the second heat exchanger; 
a variable speed drive operably connected to the compressor (as taught in ¶ 22, the compressor 140 is “a variable-speed compressor” and as taught in ¶ 45, the compressor 140 receives signals from the controller 150 to cause it to be driven at different speeds), and 
a controller (HVAC controller 150) operatively connected to the compressor (140, by a “a wired connection or a wireless connection” to send signal 294 as taught in ¶ 40)  and the fan (110, by a “wired connection or wireless connection” to send signal 272 as taught in ¶ 39), the controller responsive to instructions to: 
receive a target humidity range for a conditioned space (enclosed space 101 has a setpoint humidity, taught in ¶ 45 to be embodied as “an acceptable humidity percentage range”, which defines at least three possible target ranges for control operations of “below the minimum limit of the acceptable humidity percentage range”, “between the minimum limit and the maximum limit of the acceptable humidity percentage range”, and “above the maximum limit of the acceptable humidity range”); 
receive a sensed humidity for the conditioned space (from “a relative humidity sensor 290 [which] is disposed in the enclosed space 101” as taught ¶ 45); 
compare the sensed humidity to the target humidity range (¶ 45 further teaches the controller making “a determination that the measured relative humidity of the enclosed space 101 exceeds a maximum humidity threshold of the acceptable humidity percentage range”, thus teaching such a comparison); and 
vary speed of both the fan and the compressor based on the comparison of the sensed humidity and the target humidity range (based on the comparison discussed above, “the HVAC controller 150 transmits a signal 294 to the variable-speed compressor 140 to increase a speed of the variable-speed compressor 140” as taught in ¶ 45.”  Further, ¶ 50 teaches changes to the speed of the circulation fan (steps 314 and 316 being made based on an optimum evaporator temperature which is based on a relative humidity percentage in comparison to a pre-determined desired relative humidity in step 310.)
wherein the instructions cause the variable speed drive (of compressor 140) to reduce compressor speed (at step 512) when the sensed humidity is within the target humidity range (as shown fig. 5 and as taught in ¶ 59, when the measured humidity is in a range of “below the minimum humidity threshold of the acceptable humidity percentage range” at step 510, the controller 150 performs step 512 to decrease the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the fan (as taught in ¶ 51, the fan speed is varied based on the temperature of refrigerant in the distributor line, thus controlling the exchange of heat between this refrigerant and the air in the conditioned space)
wherein the instructions cause the variable speed drive to increase compressor speed when the sensed humidity is outside of the target humidity range (as shown in fig. 5, and taught in ¶ 60, if the measured humidity is “above the maximum humidity threshold of the acceptable humidity percentage range” and thus outside both the “below the lower limit” range, and the “between the lower and upper limits” range relative to the acceptable humidity percentage range as determined in step 514, the controller 150 performs step 516 to increase the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the compressor (as taught in ¶ 32, the speed of the compressor varies to control the conditions of refrigerant supplied to exchange heat with the air, including at the reheat coil 266/226 (Goel uses both numbers for this element), thus controlling the temperature of air in the supply duct 256 and thus the conditioned space.)
Goel does not explicitly teach that when the compressor speed is reduced is reduced, the air temperature is primarily controlled with the speed of the fan rather than that of the compressor.  Powell teaches in col. 3, line 48-col. 4, line 5, a mode of operation for an air conditioning or refrigeration system in which a compressor of the system is controlled to operate at a constant state while the speed of an evaporator fan is varied to control the rate of heat transfer between the refrigerant and air to be conditioned, rendering this controlled fan the “primary” control factor over the constant speed of compressor.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Goel with the constant compressor/variable fan speed control taught by Powell in order to maintain a desired level of superheat at the evaporator to improve system performance.
Goel does not explicitly teach that when the compressor speed is increased, the air temperature is primarily controlled with the speed of the compressor rather than that of the fan.  Carlsen teaches in ¶ 58 a cooling system in which when humidity is high, “the compressor speed may be the only adjustable cooling parameter, for example in cooling devices with non-variable fans or where maintaining a constant fan speed is more important than maintaining a specific temperature of air”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Goel with the variable compressor/constant fan speed control taught by Carlsen because such control is taught by Carlsen in ¶ 58 to be capable of addressing high humidity without requiring excessive fan speed.

Goel teaches limitations from claim 2, the vapor compression system as recited in claim 1, wherein the first heat exchanger (142) comprises a condenser (condenser coil 142 as taught in ¶ 22), wherein the second heat exchanger (130) comprises an evaporator (evaporator coil 130 as taught in ¶ 22). 

Goel teaches limitations from claim 6, the vapor compression system as recited in claim 1, further comprising a variable speed drive operably connected to the fan (as taught in ¶ 22, the fan 110 is “a variable-speed circulation fan” and as taught in ¶ 51, the fan 110 receives signals from the controller 150 to cause it to be driven at different speeds).

Regarding the limitations of claim 13, refer to the above rejection of claim 1.  It is noted that although claim 1 is drawn to a system and claim 13 is drawn to a method, the discussion provided above with regard to the system of claim 1 and particularly to its control is sufficient to demonstrate Goel’s anticipation of the method of claim 13.

Goel teaches limitations from claim 20, a computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations (as taught in ¶ 24, the controller 150 of Goel includes a processor and a memory for performing the control of Goel’s invention) comprising: 
receive a target humidity range for a conditioned space (enclosed space 101 has a setpoint humidity, taught in ¶ 45 to be embodied as “an acceptable humidity percentage range”, which defines at least three possible target ranges for control operations of “below the minimum limit of the acceptable humidity percentage range”, “between the minimum limit and the maximum limit of the acceptable humidity percentage range”, and “above the maximum limit of the acceptable humidity range”); 
receive a sensed humidity for the conditioned space (from “a relative humidity sensor 290 [which] is disposed in the enclosed space 101” as taught ¶ 45); 
compare the sensed humidity to the target humidity range (¶ 45 further teaches the controller making “a determination that the measured relative humidity of the enclosed space 101 exceeds a maximum humidity threshold of the acceptable humidity percentage range”, thus teaching such a comparison); and 
vary speed of both a fan and a compressor based on a comparison of the sensed humidity and the target humidity range (based on the comparison discussed above, “the HVAC controller 150 transmits a signal 294 to the variable-speed compressor 140 to increase a speed of the variable-speed compressor 140” as taught in ¶ 45.”  Further, ¶ 50 teaches changes to the speed of the circulation fan (steps 314 and 316 being made based on an optimum evaporator temperature which is based on a relative humidity percentage in comparison to a pre-determined desired relative humidity in step 310.)
wherein varying speed of both the fan and the compressor includes reducing compressor speed (at step 512) when the sensed humidity is within the target humidity range (as shown fig. 5 and as taught in ¶ 59, when the measured humidity is in a range of “below the minimum humidity threshold of the acceptable humidity percentage range” at step 510, the controller 150 performs step 512 to decrease the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the fan (as taught in ¶ 51, the fan speed is varied based on the temperature of refrigerant in the distributor line, thus controlling the exchange of heat between this refrigerant and the air in the conditioned space)
wherein varying speed of both the fan and the compressor includes increasing compressor speed when the sensed humidity is outside of the target humidity range (as shown in fig. 5, and taught in ¶ 60, if the measured humidity is “above the maximum humidity threshold of the acceptable humidity percentage range” and thus outside both the “below the lower limit” range, and the “between the lower and upper limits” range relative to the acceptable humidity percentage range as determined in step 514, the controller 150 performs step 516 to increase the speed of the variable-speed compressor 140) and control temperature in the conditioned space with speed of the compressor (as taught in ¶ 32, the speed of the compressor varies to control the conditions of refrigerant supplied to exchange heat with the air, including at the reheat coil 266/226 (Goel uses both numbers for this element), thus controlling the temperature of air in the supply duct 256 and thus the conditioned space.)
Goel does not explicitly teach that when the compressor speed is reduced is reduced, the air temperature is primarily controlled with the speed of the fan rather than that of the compressor.  Powell teaches in col. 3, line 48-col. 4, line 5, a mode of operation for an air conditioning or refrigeration system in which a compressor of the system is controlled to operate at a constant state while the speed of an evaporator fan is varied to control the rate of heat transfer between the refrigerant and air to be conditioned, rendering this controlled fan the “primary” control factor over the constant speed of compressor.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Goel with the constant compressor/variable fan speed control taught by Powell in order to maintain a desired level of superheat at the evaporator to improve system performance.
Goel does not explicitly teach that when the compressor speed is increased, the air temperature is primarily controlled with the speed of the compressor rather than that of the fan.  Carlsen teaches in ¶ 58 a cooling system in which when humidity is high, “the compressor speed may be the only adjustable cooling parameter, for example in cooling devices with non-variable fans or where maintaining a constant fan speed is more important than maintaining a specific temperature of air”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Goel with the variable compressor/constant fan speed control taught by Carlsen because such control is taught by Carlsen in ¶ 58 to be capable of addressing high humidity without requiring excessive fan speed.

Claims 7, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goel as applied to claims 1, 6, and 13 above, either taken alone or in combination with Powell and Carlsen, and further in view of US Publication No. 2020/0011550 A1 to Williams et al.

Regarding claims 7 and 8, Goel teaches a system in which a controller acts to control both a variable-speed compressor and a variable-speed evaporator fan based on the relative humidity in the space to be conditioned, but does not specifically teach the speed of the fan to be varied when the sensed humidity is within a target range as taught in claim 7 and when the sensed humidity is outside of a target range as taught in claim 8.  Williams teaches in ¶ 8 a refrigeration cycle system for controlling air humidity, the system including a fan for blowing air over an evaporator which is controlled so that when the relative humidity has not reached a desired level, the fan’s speed is varied based on the time elapsed during the dehumidifying operation (with the fan speed increased after a predetermined amount of time has passed without reducing humidity to a particular setpoint) as taught in claim 8, and further teaches that when the humidity has been reduced to the desired level, the fan speed may be changed to a low speed setting as taught in claim 7.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goel with the fan control both inside and outside of the desired range taught by Williams in order to improve the system’s ability to reach the dehumidification target by varying the fan speed while also reducing noise and energy once the target has been reached as taught by Williams in ¶ 8.

Regarding the limitations of claim 16, refer to the above rejection of claims 7 and 8.

Claims 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goel as applied to claims 1 and 13 above, either taken alone or in combination with Powell and Carlsen, and further in of US Publication No. 2015/0276291 A1 to Pham et al.

Regarding claims 9 and 10, Goel teaches a system in which a controller acts to control both a variable-speed compressor and a variable-speed evaporator fan based on the relative humidity in the space to be conditioned.  Goel does not teach the controller having a comfort mode and an efficiency mode as taught in claim 9, or the instructions causing the controller to vary the compressor speed by toggling between the comfort mode and the efficiency mode as taught in claim 10.  Pham teaches in ¶ 14 a climate control system in which the controller is provided with a plurality of comfort level settings which include at least an energy-efficiency operating mode and a high-performance operating mode as taught in claim 9 and further teaches in ¶ 79 that the energy-efficiency mode includes running the compressor at a lower capacity for an increased amount of time per operation cycle while the high-performance operating mode includes running the compressor at a higher capacity for an increased amount of time per operating cycle as taught in claim 10 (with the variable-speed compressor of Goel varying its capacity by varying its speed).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goel with the comfort and efficiency modes of Phan in order to allow the user to determine the parameters they wish to prioritize, between energy efficiency and speed of cooling as taught in ¶ 4 of Pham, thus improving the system’s performance for the instant and specific desires of the user.

Regarding claim 11, Goel does not teach the toggling of claim 10 particularly including selecting between first and second efficiency ranges with the first range including a higher peak efficiency than the second.  As taught in ¶ 79, the two modes of Pham include ranges of both high- and low-capacity compressor operation allowed under the two modes and thus each represent a range of efficiencies, with the “comfort level 1” or energy-efficiency mode providing greater energy efficiency and thus a greater peak energy efficiency as taught in claim 11.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goel with the comfort and efficiency modes of Phan in order to allow the user to determine the parameters they wish to prioritize, between energy efficiency and speed of cooling as taught in ¶ 4 of Pham, thus improving the system’s performance for the instant and specific desires of the user.

Regarding the limitations of claim 17, refer to the above rejection of claim 9.

Regarding the limitations of claim 18, refer to the above rejection of claim 11.

Regarding the limitations of claim 19, refer to the above rejection of claim 11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goel as applied to claim 1 above, either taken alone or in combination with Powell and Carlsen, and further in of US Publication No. 2011/0083456 A1 to Wakamoto et al. and US Patent No. 7,730,731 B1 to Bash et al.

Regarding claim 12, Goel teaches a system in which a controller acts to control both a variable-speed compressor and a variable-speed evaporator fan based on the relative humidity in the space to be conditioned and further teaches in ¶ 41 that the system of his invention includes a supply air duct (245) having a temperature sensor (282) for communicating the temperature of air exiting the evaporator (130) to the controller (150), and uses this measured air temperature to determine whether refrigerant in the system is being over- or under-cooled (¶ 41-42).  

    PNG
    media_image3.png
    435
    589
    media_image3.png
    Greyscale

Goel does not teach the system including an evaporator refrigerant inlet pressure sensor or the sensed temperature and pressure being used in controlling the speed of the compressor or the evaporator fan.  Wakamoto teaches in fig. 1, shown above, a refrigeration cycle system in which a pressure sensor (P34) is provided at the inlet of an evaporator (4) for sensing an evaporator inlet pressure (Pein) and communicating it to a controller (11) where it is used to determine a superheat degree of refrigerant in the evaporator as taught in ¶¶ 59 and 90.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goel with the evaporator pressure monitoring of Wakamoto in order to allow the superheat of the system’s refrigerant to be monitored and controlled in order to ensure more effective and reliable control of the refrigeration system.
Neither Goel nor Wakamoto explicitly teaches the compressor or fan being controlled in response to these inputs.  Bash teaches in col. 15, lines 21-34, a refrigeration cycle system in which the temperature of refrigerant flowing to the evaporators (including a specified degree of superheat and a desired temperature for refrigerant at the evaporators) are used by a controller to control the operations of a variable speed compressor 122.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Goel as modified by Wakamoto above further to control the compressor based on the sensed temperature and pressure and the derived refrigerant temperature and superheat in order to ensure that the refrigerant supplied to the evaporator is in an optimal state to provide effective cooling without overcooling or risking malfunction such as liquid flow into the compressor.

Response to Arguments
Applicant's arguments filed 9 May 2022 have been fully considered but they are not persuasive.

Applicant argues on pp. 7-8 of the reply that the instant independent claims overcome the teachings of Goel as applied under 35 U.S.C. 102 in the Final Rejection of 9 March 2022 by the teachings of one or the other of the fan speed and compressor speed being used in each of the recited modes for “primarily” controlling the temperature of air in the conditioned space.  
In response, examiner disagrees.  As set forth in the above rejection of the independent claims under 35 U.S.C. 112(b), this recitation does not clearly identify the scope of the subject matter which is required and a number of vastly different operations of one or both of the elements may be interpreted as “primarily” using one or the other.  Further, as set forth in the rejection of the claims under 35 U.S.C. 102(a)(1), the teachings of Goel in which the speed of the compressor is increased in the operation in which applicant has identified it as “primary” and reduced in the operation in which it is not falls within the scope of the claims as presented.
Further, even if another interpretation were taken of the limitations in question, the new grounds of rejection of the independent claims over the combination of Goel, Powell, and Carlsen shows that the use of a variable speed for one of a compressor and an evaporator fan while the other is held constant, thus rendering the variable speed “primarily used”, would be obvious to one of ordinary skill in the art.
For these reasons, applicant’s arguments that the teachings of the independent claims are allowable over the prior art are not found to be persuasive and the claims stand rejected.

Applicant argues on pg. 8 that the various dependent claims are allowable for their dependency on either of independent claim 1 or independent claim 13.
In response, examiner disagrees.  As set forth above, these independent claims have not been found to be allowable over the prior art and thus the dependent claims are not found to be allowable based on these dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	13 July 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763